Citation Nr: 0330077	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  96-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  During the pendency of the veteran's 
claim, the RO, by way of a May 1996 hearing officer's 
decision, increased the rating for the veteran's back 
disability from 10 percent to 20 percent, effective March 25, 
1994, the date of the veteran's claim for increase.  The 
veteran has continued his appeal for a higher rating.

In April 1996 the veteran provided testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  Thereafter, the veteran was scheduled 
for a hearing in April 2003 before a Veterans Law Judge at 
the RO; however, the veteran cancelled this hearing and 
subsequently withdrew his hearing request.

In June 1995 and more recently in December 2002, the 
veteran's representative indicated that the veteran was also 
seeking entitlement to service connection for post traumatic 
stress disorder.  The RO has not yet adjudicated this claim.  
Therefore, this matter is referred to the RO for appropriate 
action.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In an attempt to comply with the notification requirements of 
the VCAA, the RO sent the veteran a letter in June 2002.  In 
this letter, the veteran was informed that the evidence and 
information submitted in response to the letter must be 
submitted by August 19, 2002.  Although the time limit for 
the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

With respect to the duty to assist requirements of the VCAA, 
the Board notes that the veteran has not been afforded a VA 
examination of his back since April 1996.  

Moreover, since the RO's most recent consideration of the 
veteran's claim, the schedular criteria for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002, and the schedular criteria for evaluating 
disabilities of the spine were amended, effective September 
26, 2003.  The veteran is entitled to the application of the 
version of the criteria that is more favorable to him from 
the effective date of the new criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  In 
particular, the veteran should be 
requested to provide the identifying 
information and authorization necessary 
for the RO to obtain the records of all 
non-VA health care providers who have 
treated him for his back, to include 
any facility and/or health care 
professionals who have performed 
examinations for employment purposes.  
In addition, the RO should elicit 
additional information and evidence 
from the veteran, to include a full 
educational, vocational, and 
occupational history, to include 
periods of unemployment or less than 
full time employment.  Specifically, 
the RO should obtain from the veteran 
information concerning his employment 
with the U.S. Postal Service.  The 
veteran should also be asked to provide 
approximate dates of any time lost, 
sick leave used, and factors that may, 
or may not have led to the veteran 
having been placed into a non-pay 
status.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter 
must be received by the RO within one 
year of the date of the RO's letter and 
that he should inform the RO if he 
desires to waive the one-year period 
for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  In the event 
the veteran has alleged lost time, sick 
leave used, and/or other factors that 
may or may not have led to his having 
been placed into a non-pay status by a 
specific employer, the RO should 
undertake reasonable efforts to obtain 
those employment records identified by 
the veteran.  In any event, the RO 
should obtain copies of all records 
pertaining to any more recent treatment 
of the veteran at the Albany VA Medical 
Center.

3.  If the RO is unsuccessful in 
obtaining any evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
evidence.

4.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected back disability.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability, 
and to the extent possible 
distinguished the manifestations of 
the service-connected disability 
from those of any other disorder 
present.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

5.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claim.  The 
RO should consider the current and 
former criteria for evaluating this 
disability and whether the case should 
be referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
provisions of 38 C.F.R. § 3.321(b)(1).  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




